NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1872-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LYLE G. PERSON,
a/k/a SOLES DERAY,
JAMES PERCY, LARRY G.
PERSON, and DERAY SOLES,

     Defendant-Appellant.
___________________________

                   Submitted December 1, 2021 – Decided January 28, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 15-05-
                   0666.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Valeria Dominguez, Deputy Attorney
                   General, of counsel and on the brief).
PER CURIAM

       Defendant Lyle Person appeals from a June 22, 2020 order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. In

rejecting defendant's PCR petition, the PCR judge, Judge Terrence R. Cook,

issued a written opinion. We affirm substantially for the reasons set forth in

Judge Cook's thorough opinion.

       Defendant was indicted for murdering his brother. In 2016, defendant

pled guilty to an amended charge of first-degree aggravated manslaughter,

N.J.S.A. 2C:11-4(a)(1). In pleading guilty, defendant admitted he got into an

argument with his brother, saw his brother walking as defendant was driving a

car, struck his brother with his car, and caused his brother's death. As part of

the negotiated plea, the State agreed to recommend a sentence of twenty-six

years in prison subject to the No Early Release Act (NERA), N.J.S.A. 2C:43 -

7.2.

       At sentencing, the court found aggravating factor three (a risk of re-

offense), six (a prior criminal history), and nine (the need to deter), N.J.S.A.

2C:44-1(a)(3), (6), and (9). The court explained the facts supporting each of

those aggravating factors. The court also found mitigating factor six because

defendant had agreed to pay restitution. N.J.S.A. 2C:44-1(b)(6). Defendant was


                                                                          A-1872-20
                                       2
then sentenced to twenty-two years in prison, with periods of parole ineligibility

and parole supervision as required by NERA.

      Defendant appealed his sentence, contending that it was excessive because

his criminal record was essentially double counted when it was used as a basis

for both aggravating factors three and six. We rejected that argument and

affirmed defendant's sentence. State v. Person, No. A-5192-15 (App. Div. Oct.

18, 2016).

      Three years later, in 2019, defendant, representing himself, filed a PCR

petition seeking to have his sentence reduced. He was assigned PCR counsel

and his counsel made several arguments principally focusing on the contention

that defendant's counsel at sentencing had been ineffective in not arguing that

aggravating factors three and six were double counted.

      On May 26, 2020, Judge Cook was prepared to hear oral argument, but

both defense counsel and the State stated that they would rely on their written

submissions. Thereafter, on June 22, 2020, Judge Cook issued an order and

written opinion denying defendant's PCR petition. In his opinion, Judge Cook

analyzed each of defendant's arguments.       In particular, he focused on the

contention that defense counsel had been ineffective at sentencing. Judge Cook

pointed out that the procedural history, viewed in light of the well-established


                                                                            A-1872-20
                                        3
law, demonstrated that counsel at sentencing had not been ineffective and

defendant had suffered no prejudice.

      On this appeal, defendant repeats the principal argument he presented to

Judge Cook:

            THE PCR COURT ERRED IN DENYING MR.
            PERSON AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM PRIOR COUNSEL
            EXPLAINING WHY HE FAILED TO OBJECT TO
            THE SENTENCING COURT USING MR. PERSON'S
            PRIOR CRIMINAL HISTORY IN FINDING
            AGGRAVATING FACTORS 3 AND 6.

      Having conducted a de novo review, we affirm substantially for the

reasons explained by Judge Cook. In short, defendant's argument lacks merit.

Moreover, it is procedurally barred by our prior affirmance of the sentence. See

State v. Echols, 199 N.J. 344, 357 (2009) (citing Rule 3:22-5) (explaining that a

PCR petition is procedurally barred if "the issue was previously decided on

direct appeal").

      Affirmed.




                                                                           A-1872-20
                                       4